404 U.S. 15 (1971)
YOUNGER, ATTORNEY GENERAL OF CALIFORNIA, ET AL.
v.
GILMORE ET AL.
No. 70-9.
Supreme Court of United States.
Argued October 14, 1971
Decided November 8, 1971
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
George R. Nock, Deputy Attorney General of California, argued the cause for appellants. With him on the briefs were Evelle J. Younger, Attorney General, pro se, Albert W. Harris, Jr., Assistant Attorney General, and Robert R. Granucci, Deputy Attorney General.
John Eshleman Wahl, by appointment of the Court, post, p. 814, argued the cause for appellees. With him on the brief was Marshall W. Krause.
Jack Greenberg, James M. Nabrit III, Charles Stephen Ralston, Stanley A. Bass, Anthony G. Amsterdam, William Bennett Turner, and Alice Daniel filed a brief for the NAACP Legal Defense and Educational Fund, Inc., et al. as amici curiae urging affirmance.
PER CURIAM.
On this appeal we postponed the question of jurisdiction pending the hearing of the case on the merits. 401 U.S. 906 (1971).
Having heard the case on its merits, we find that this Court does have jurisdiction (Alabama Teachers v. Alabama Public School and College Authority, 393 U.S. 400 (1969)) and affirm the judgment of the District Court for the Northern District of California. Johnson v. Avery, 393 U.S. 483 (1969).